              Case 1:18-cv-09936-LGS Document 290 Filed 07/13/20 Page 1 of 3
                                          AJ K. PA EL
              1239 Spring Lake Dri e, Bro nsb rg, IN 46112 (m) 317-450-6651 rajp2010@gmail.com
                                             .linkedin.com/in/rpa el1992

J l 9, 2020

Hon. Vic or Marrero, J dge
c/o Clerk of Co r
500 Pearl S ree
Ne York, NY 10007
No.: 1:19-c -08694-VM

RE: Possible Rela ed Ma erial o Doe v. The Trump Corp., No. 20-1706 (2d Cir. ____) from he
      Doc rine of Comi in Trump v. Vance, Jr. et al. (S.D.N.Y. 20__), Trump v. Vance, No. 19-3204
      (2d. Cir. No . 4, 2019), and Trump v. Vance, No. 19-635, 591 U.S. ___ (2020)

ATTACHMENT: Appendi A (one page in o al)

TOTAL PAGES: 3 (incl ding his page and a achmen )


Hello Yo r Honor:

        I am le ing his co r kno ha I am searching he docke s of No.: 1:19-c -08694-VM o see if
Presiden Tr mp s a es sho rela ionships o Emor Uni ersi , Inc., Uni ersi of No re Dame La
School, he S a e of Indiana or Federal Go ernmen beca se I had m ord pa erns s olen b Presiden
Tr mp and beca se I hope o find s ppor i e ma erial for m iss es in Doe v. The Trump Corp., No. 20-
1706 (2d. Cir. ____). Appendi A, Doe v. The Trump Corp., No. 20-1706 (2d. Cir. ____), and Doe et al.
v. The Trump Corp. et al., No. 1:18-c -09936-LGS (S.D.N.Y. ____), Dk . 272. See also Doe et al. v.
The Trump Corp. et al., No. 18-1228 (2d Cir. ____). In addi ion, I hink ha Presiden Tr mp engaged
in nla f l and ncons i ional R.I.C.O., hones ser ices fra d, social engineering, correc i e effor s,
amongs o her claims, e en if a lo er rib nal (en camera) held a proceeding in hese cases. Appendi
A, see generally Doe v. The Trump Corp., No. 20-1706 (2d. Cir. ____), Dk . 8, and U.S. cons . amend.
XIV and amend. V.

       I o ld also like o ask he Dis ric A orne , o assis , in his case, and in Doe v. The Trump
Corp. o see if he can p blicl s a e ha he is a are of he aforemen ioned effor s of R.I.C.O., social
engineering, or correc ion effor s.

        Co r of Appeals Chief J dge Ka mann, joined b circ i j dges Chin and Drone , s a ed ha
 iola ions of impor an s a e f nc ions is a iola ion of he doc rine of comi . Trump v. Vance, No. 19-
3204 (2d. Cir. No . 4, 2019), Dk . 151 a 10-11. The Doc rine of Comi incl des a proper respec for
s a e f nc ions, a recogni ion of he fac ha he en ire co n r is made p of a Union of separa e s a es
go ernmen s, and a con in ance of he belief ha he Na ional Go ernmen ill fare bes if he S a es
and heir ins i ions are lef free o perform heir separa e f nc ions in heir separa e a s. Trump v.
Vance, No. 19-3204 (2d. Cir. No . 4, 2019), Dk . 151 a 10-11 (q o ing Younger v. Harris, 401 U.S. 37,
43-44 (1971) (in ernal ci a ions omi ed)). Impor an s a e, separa e f nc ions incl de char ering
organi a ions (i.e. corpora ions, schools, and ni ersi ies) and main aining Order aro nd and i hin ha
char ered space, per i s police po ers. But see he Foreign Commerce Cla se and In ers a e Commerce
Cla se. Sho ld m allega ions be r e, hen Presiden Tr mp e al. ha e iola ed he Doc rine of Comi
b in erfering he impor an ork of he s a e, a char ered organi a ion. Doe v. The Trump Corp., No.

                                                     1
                 Case 1:18-cv-09936-LGS Document 290 Filed 07/13/20 Page 2 of 3


20-1706 (2d. Cir. ____) and Doe et al. v. The Trump Corp. et al., No. 1:18-c -09936-LGS (S.D.N.Y.
____), Dk . 272. As I ha e heard, Friends don s eal from friends.

        I add ha he Uni ed S a es Cons i ion and he Federalis Projec is of en imes considered a
social agreemen or a social e perimen , respec i el . From an Originalis perspec i e, and possibl
o her perspec i es, he Uni ed S a es Cons i ion is a friendship con rac , per he Doc rine of Comi
(e.g. comi meaning friendship ), and he Federalis Projec is a friendship e perimen , per
Federalist Paper No. 10. The friends, incl de b are no limi ed o, he indi id al Americans, Sis er
S a es, af er forma ion, he Federal So ereign and char ed organi a ion. In s ppor of m proposi ion, e
ma also look a o her Common La Projec s, incl ding he former Bri annic Colon of Bri ish India,
no primaril i hin he poli ical bo ndaries of he So ereign Socialis Sec lar Democra ic Rep blic
(e.g. India ), hose Cons i ion s preamble incl des he al e of Fra erni . India Cons . pmbl.
(JUSTICE LIBERTY EQUALITY o promo e among hem all FRATERNITY ass ring he digni
of he indi id al and he ni and in egri of he Na ion ).

      I am happ o disc ss f r her o er e-mail a rajp2010@gmail.com or hro gh m cell phone a
317-450-6651. Thank o for ime and considera ion, and I look for ard o hearing back from o .


Bes ,




Raj Pa el
J.D. Candida e, No re Dame La School 2021 or 2022

S den Bod Presiden , S den Go ernmen Associa on 2013-2014
Vice Presiden of Finance (Independen ), College Rep blicans 2011-2012
S den Bod Presiden , Bro nsb rg Comm ni School Corpora ion 2009-2010
Vice Chair, Indiana High School Democra s 2009-2010
Dep    Regional Direc or, Yo ng Democra s of America-High School Ca c s 2008-2009

Represen a i e from he No re Dame S den Bar Ass n o he Ind. S a e Bar Ass n 2017


    Mr. Patel shall file no further substantive filings in this action, pending resolution of the appeal of this
    Court's Order at Dkt. No. 272.

    The Clerk of Court is respectfully requested to mail this order to pro se litigant Patel and to docket this order in
    Case No. 18-cv-9936.
    Dated: July 13, 2020
           New York, New York




k
                Case 1:18-cv-09936-LGS Document 290 Filed 07/13/20 Page 3 of 3

                                             APPENDIX A

       The follo ing amended e per from m pending Mo ion In S ppor of M No ice of Appeal
(Pro Se) Seeking o O er rn he So hern Dis ric Co r of Ne York s Denial of M Mo ion For
Permissi e In er en ion in Doe v. The Trump Corp., No. 20-1706 (2d. Cir. ____), Dk . 8:

          I, Raj K. Pa el (pro se), respec f ll mo e Co r of Appeals in s ppor o o er rn he So hern

Dis ric Co r of Ne York, Ne York s decision o den m permissi e in er en ion. P rs an o R le

24(b)(1)(B) of he Federal R les of Ci il Proced re, I share, i h Jane Doe e al. s main ac ion, a leas

one common q es ion of la or fac . Fed. R. Ci . P. 24(b)(1)(B); Doe v. The Trump Corp., No. 20-1706

(2d. Cir. ____); Doe et al. v. The Trump Corp. et al., No. 1:18-c -09936-LGS (S.D.N.Y. ____); and Doe

et al. v. The Trump Corp. et al., No. 18-1228 (2d Cir. ____). Doe e al. s ac ion in ol es (i) he

in erpre a ion of Sec ion 1961 of Ti le 18 of he Uni ed S a es Code, Racke eer Infl enced and Corr p

Organi a ions ( R.I.C.O. ) Ac agains Presiden Donald J. Tr mp, in his personal capaci , i h ire

fra d or hones ser ices fra d, Sec ion 1343 of Ti le 18 of he Uni ed S a es Code, embedded in he

R.I.C.O. claim as i s predica e crime, hich, I arg e, are he same la s ha Presiden Donald J. Tr mp,

in his personal capaci , Uni ed S a es Presiden ial Candida e capaci , and Uni ed S a es Presiden ial

capaci , has iola ed and is iola ing, (ii) he in erpre a ion of conspirac   o cond c R.I.C.O.

racke eering ac i i ies, hich, I arg e, is rela ed o he aforemen ioned R.I.C.O. iola ions, (iii) he

in erpre a ion of common la fra d, hich, I arg e, is rela ed o he R.I.C.O.-hones ser ices fra d and

hones ser ices fra d claim, and (i ) he in erpre a ion of fi e o al co n s of rongf l b siness

prac ices, hich, I arg e, is rela ed o he rongf l prac ices of R.I.C.O., hones ser ices fra d, and

    hef . 18 U.S.C.   1961 1968; 18 U.S.C.    1343 1346; see also Compl. a 131 and 137-160, Doe et

al. v. The Trump Corp. et al., No. 1:18-c -09936-LGS (S.D.N.Y. ____), Dk . 1.




k
